Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3-31-17
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015.  

    PNG
    media_image1.png
    487
    624
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    459
    624
    media_image2.png
    Greyscale
In regard to claim 1, and claim 11, Franceschini discloses “1. A method for rebroadcasting geolocation information (see paragraph 5 and 14) of an Unmanned Aerial Vehicle (UAV) received at a network node of a wireless communication network comprising: (see FIG. 4 where 1. The uav position and 2. The uav identification are provided and broadcast as a message in block 406 to other manned aircraft 200-m and to other drones 100-1 in FIG. 1 and 100-n) (see paragraph 14 where the drone provides a geolocation to the manned vehicle)
    PNG
    media_image3.png
    494
    624
    media_image3.png
    Greyscale

Franceschini discloses “…… receiving geolocation information and other information associated with the UAV in a (see FIG. 4 where 1. The uav position and 2. The uav identification are provided and broadcast as a message in block 406 to other manned aircraft 200-m and to other drones 100-1 in FIG. 1 and 100-n)”.(see paragraph 5 and 14)
Franceschini is silent but Gong teaches “radio frame sent in an uplink transmission (see paragraph 498) from the UAV, (see claims 1-28 where the uav can provide information to other uavs including software update, a nationality, citizenship, impact energy etc)
Franceschini discloses “……  in which the geolocation information includes information identifying a current geolocation of the UAV, and the radio frame is sent using a radio protocol; ;  (see paragraph 5 and 14 and 16 and FIG. 2 where the global positioning system 185 provides the GPS location to the GPS interface 110 and then this positional data is formatted to a message in block 120 and then it is amplified in power 170 and transmit via an antenna 180) ;  (see FIG. 2 where the global positioning system 185 provides the GPS location to the GPS interface 110 and then this positional data is formatted to a message in block 120 and then it is amplified in power 170 and transmit via an antenna 180; see paragraph 26-28)
Franceschini discloses “…processing the received radio frame for broadcast to one or more other UAVs; and
 transmitting the information identifying the current geolocation of the UAV as a rebroadcast in a downlink transmission to the one or more other UAVs. (see FIG. 4 where 1. The uav position and 2. The uav identification are provided and broadcast as a message in block 406 to other manned aircraft 200-m and to other drones 100-1 in FIG. 1 and 100-n; see paragraph 17 The global positioning system interface 110 is communicatively coupled to receive position information indicative of a current location of unmanned aerial vehicle 110 from a global positioning system 185. The message formatter 120 also referred to herein as an "ADS-B message formatter 120" is communicatively coupled to the global positioning system interface 110. In one implementation of this embodiment, the message formatter 120 is communicatively coupled to receive information indicative of the vehicle identification from a memory 122. In another implementation of this embodiment, the vehicle identification is stored internal to the message formatter 120. The information vehicle identification is unmanned aerial vehicle identification, when the vehicle is an unmanned aerial vehicle 100 as shown in Figure 2. In yet another implementation of this embodiment, the transmitter 130 is a micro-transmitter.)”.
  	The office takes official notice that communicating information from a drone to drones in a swarm is well known in the art. See NPL, Omar, Shrit et al., A new approach to realize drone swarm using ad-hoc network, 16th Annual Mediterranean Ad Hoc Networking Workshop, Laboratoire d’Informatique de Paris 6, UPMC/CNRS, Sorbonne University, France (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8001645) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Gong with the disclosure of Franceschini since Gong teaches that a software update can be provided to a uplink of the drone to only allow a registered user to operate the drone.  he user identifier and/or the UAV identifier may comprise one or more alphanumeric strings. The UAV identifier may be issued prior to or concurrently with the manufacture of the UAV, and/or prior to sale or distribution of the UAV. The user may be registered as an owner and/or operator of the UAV utilizing the user identifier and/or the UAV identifier when the user purchases or receives the UAV. In some embodiments, the user identifier may permit the user to operate only the UAV. In other embodiments, the user identifier may permit the user to operate one or more other UAVs. In some embodiments, the UAV may be permitted to be operated by only the user. In other embodiments, the UAV may be permitted to be operated by one or more other permitted users.
In some embodiments, a system for supporting unmanned aerial vehicle (UAV) regulation is provided. The system may comprise one or more processors configured to individually or collectively: obtain user information, wherein the user is an owner and/or an operator of a UAV; associate a user identifier with corresponding user information, wherein the user identifier uniquely identifies the user; and associate the user identifier with the UAV to permit the user to operate the UAV. In some embodiments, the system may further comprise a memory. The memory may comprise one or more registration databases configured to individually or collectively store the user information and the user identifier. The one or more registration databases may be owned, operated, or accessed by a control entity, as described elsewhere in the specification. A user is permitted to operate the UAV upon authenticating the user identifier and/or one or more authentication keys. This can provide a secure platform and prevent hacking of the drone.  See claims 1-19 of Gong.  
Claims 2 and 12 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015 and in further in view of U.S. Patent No.: US10416666B2 to Rosenberg that was filed in 2014. 
In regard to claim 2 and claim 12, Rosenberg teaches “…2. The method of claim 1, where in the transmitting the downlink transmission includes transmitting the other information associated with the UAV”.  (see col. 25, line 1 to col. 26, line 25 where the downlink transmission from the communication can include 1. Pan, tilt or zoom of the camera, 2. And a second can include a control of the direction of the motion of the drone);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of ROSENBERG with the disclosure of Franceschini since ROSENBERG teaches that a platform can be provided to allow multiple computing devices signals to be aggregated and to control the UAV’s different functions.  One computing device can provide information to control the motion and direction of the drone. A second different computing device can broadcast control commands for the camera to pan and tilt and zoom. These can all be aggregated in a collaboration server to control the drone in a simpler platform.  See col. 25 to col. 26 of Rosenberg.  

    PNG
    media_image4.png
    709
    1157
    media_image4.png
    Greyscale

Claims 3 and 13 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015 and in further in view of U.S. Patent No.: US10416666B2 to Rosenberg that was filed in 2014. 

In regard to claim 3, and 13, Rosenberg teaches “…3. The method of claim 1, wherein the network node is a base station or an access point”. (see FIG. 18 where the computing devices 104 can provide data to the central collaboration servers 1802 and 1804 and then to drone control which transmits the signal from a base station via a communication link 122);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of ROSENBERG with the disclosure of Franceschini since ROSENBERG teaches that a platform can be provided to allow multiple computing devices signals to be aggregated and to control the UAV’s different functions.  One computing device can provide information to control the motion and direction of the drone. A second different computing device can broadcast control commands for the camera to pan and tilt and zoom. These can all be aggregated in a collaboration server to control the drone in a simpler platform.  See col. 25 to col. 26 of Rosenberg.  

Claims 4 and 14 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015 and in further in view of U.S. Patent No.: US10416666B2 to Rosenberg that was filed in 2014. 

In regard to claim 4 and 14, Rosenberg teaches “…4. The method of claim 3, wherein the network node employs cloud functionality to perform the processing of the received uplink transmission.  (see col. 7, lines 49 to col. 8, line 54) ;
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of ROSENBERG with the disclosure of Franceschini since ROSENBERG teaches that a platform can be provided to allow multiple computing devices signals to be aggregated and to control the UAV’s different functions.  One computing device can provide information to control the motion and direction of the drone. A second different computing device can broadcast control commands for the camera to pan and tilt and zoom. These can all be aggregated in a collaboration server to control the drone in a simpler platform.  See col. 25 to col. 26 of Rosenberg.  

Claims 5 and 15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015 and in view of United States Patent App. Pub. No.: US20170374572A1 to Kleinbeck et al. that was filed in 2013.    

Franceschini is silent but Kleinbeck et al. teaches “5. | The method of claim 1, wherein the radio frame from the UAV provides latitude, longitude, altitude (see paragraph 112, 113, and 288)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of KLEINBECK with the disclosure of Franceschini since KLEINBECK teaches that a system can include 1. GPS location, 2. Location vector, and 3. longitude and latitude  and 4. Altitude in an RF signal for geolocation in a drone.  See paragraph 288 and 307.    
Franceschini is silent but Gong teaches “…and velocity information pertaining to the current geolocation of the UAV and the latitude, longitude, altitude and velocity information are transmitted in the rebroadcast. ”. (See paragraph 554 where the position of the uav and the velocity of the UAV can be provided in the communication data) ;
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Gong with the disclosure of Franceschini since Gong teaches that a software update can be provided to a uplink of the drone to only allow a registered user to operate the drone.  he user identifier and/or the UAV identifier may comprise one or more alphanumeric strings. The UAV identifier may be issued prior to or concurrently with the manufacture of the UAV, and/or prior to sale or distribution of the UAV. The user may be registered as an owner and/or operator of the UAV utilizing the user identifier and/or the UAV identifier when the user purchases or receives the UAV. In some embodiments, the user identifier may permit the user to operate only the UAV. In other embodiments, the user identifier may permit the user to operate one or more other UAVs. In some embodiments, the UAV may be permitted to be operated by only the user. In other embodiments, the UAV may be permitted to be operated by one or more other permitted users.

    PNG
    media_image4.png
    709
    1157
    media_image4.png
    Greyscale

Claims 6 and 16 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015 and in view of United States Patent App. Pub. No.: US20170374572A1 to Kleinbeck et al. that was filed in 2013 and in view of Rosenberg.    

In regard to claim 6 and 16, Rosenberg teaches “…6. The method of claim 5, wherein the radio frame also includes direction information pertaining to a direction of travel of the UAV and the direction of travel is transmitted in the rebroadcast.  (see col. 4, line 40-45 and FIG. 18 where the signal is first sent from 104 to computer 1802 and the from computer 1802 to controller 120 to the drone via link 122);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of ROSENBERG with the disclosure of Franceschini since ROSENBERG teaches that a platform can be provided to allow multiple computing devices signals to be aggregated and to control the UAV’s different functions.  One computing device can provide information to control the motion and direction of the drone. A second different computing device can broadcast control commands for the camera to pan and tilt and zoom. These can all be aggregated in a collaboration server to control the drone in a simpler platform.  See col. 25 to col. 26 of Rosenberg.  

Claims 7 and 17 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015 and in view of U.S. Patent App. Pub. No.: US20180086456A1  to Burch al. that was filed in 2016.  

In regard to claim 7 and 17, Burch teaches “…7. The method of claim 1, wherein transmitting the rebroadcast utilizes a different communication protocol for the downlink transmission than a protocol used to receive the uplink transmission from the UAV.  (see paragraph 300-304 and 311-315) (see paragraph 300-304 and claims 1-2)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of BURCH with the disclosure of Franceschini since BURCH teaches that a communication protocol can be used for different drone functions.  This can provide less signal interference for the different functions such as of the drone is still tethered versus flight commands. See paragraph 300-309 of Burch. 

Claims 8 and 18 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015.

Franceschini is silent but Gong teaches “… 8. The method of claim 1, wherein the downlink transmission includes additional information inserted by the network in the downlink transmission that is associated with the UAV. (see claims 1-28 where the uav can provide information to other uavs including software update, a nationality, citizenship, impact energy etc)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Gong with the disclosure of Franceschini since Gong teaches that a software update can be provided to a uplink of the drone to only allow a registered user to operate the drone.  he user identifier and/or the UAV identifier may comprise one or more alphanumeric strings. The UAV identifier may be issued prior to or concurrently with the manufacture of the UAV, and/or prior to sale or distribution of the UAV. The user may be registered as an owner and/or operator of the UAV utilizing the user identifier and/or the UAV identifier when the user purchases or receives the UAV. In some embodiments, the user identifier may permit the user to operate only the UAV. In other embodiments, the user identifier may permit the user to operate one or more other UAVs. In some embodiments, the UAV may be permitted to be operated by only the user. In other embodiments, the UAV may be permitted to be operated by one or more other permitted users.

Claims 9 and 19 are  rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015 and in view of U.S. Patent No.: 9,244,155 B2 to Bielas that was filed in 2011.  

    PNG
    media_image5.png
    402
    624
    media_image5.png
    Greyscale

 
Bielas teaches “…9. The method of claim 1, wherein the transmitting the downlink transmission includes transmitting the other information associated with the UAV and additional information inserted by the network. ”. (see FIG. 4 where a scan angle loss is plotted relative to the scan angle from normal to show that the maximum amount of power is at 0 to 0.5 degrees; see col. 2, line 10 to col. 3, line 60 and claims 1-5 and col. 4, lines 55-65 where the range of the transmission can be provided using a different control tracking station using an improved directivity pattern)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of BIELAS with the disclosure of Franceschini since BIELAS teaches that a beam steering data or directivity can be added to the signal for increased communication and performance.    See col. 5-6. 
Claims 10 and 20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015 and in view of  International Patent Pub. No.: WO 2018/004681A1 to Mueck that was filed in 2016.
In regard to claim 10 and 20, Mueck teaches “…10. |The method of claim 1, wherein the radio frame is sent using a radio protocol of one of a 3rd Generation Partnership Project (GPP) radio protocol, a WiFi radio protocol, a wireless personal area network protocol and a low-power wide-area network protocol”.  (see paragraph 80). 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of MUECK with the disclosure of Franceschini since MUECK teaches that a swarm of drone can communicate with each other using rf signals. This can also include any 3gpp specifications for a strong signal with low power.    See paragraph 70-90. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668